DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-4 are allowable. The restriction requirement to elect a single disclosed species, as set forth in the Office action mailed on 01/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-10 are no longer withdrawn from consideration because the claims 7, 10 requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chien-hung Yu on 03/25/2021.

The application has been amended as follows.
CLAIMS
Claim 7 has been amended as follows.

Claim 7. (Withdrawn and Currently amended)  An image sensor comprising a body module, and a lens module and an imaging module installed in the body module, wherein 
	the body module comprises: 
	an acquisition circuit acquiring a first format information indicating a format of the imaging module and acquiring a second format information indicating a format of the lens module, wherein the imaging module is exchangeable, and the first and second format information [[varies]] vary according to a specification of the imaging module;
	a correction circuit, to which shading correction information is settable performing shading correction on image data outputted by the imaging module according to the set shading correction information; and
	a generation and setting circuit acquiring, from a predetermined device that holds imaging element specification information indicating a size of an imaging element in [[each]] the the first format information of [[each]]the imaging module installable in the body module and holds optical system specification information indicating a specification of an optical system in [[each] the lens module in a form associated with the second format information of [[each]]the lens module installable in the body module, the imaging element specification information associated with the first format information of the imaging module and the optical system specification information associated with the second format information of the lens module acquired by the acquisition circuit, generating shading correction information corresponding to a combination of the imaging module and the lens module based on the acquired first and second format information, and setting the shading correction information to the correction circuit, wherein
the imaging element specification information comprises incident angle characteristic information representing an incident angle characteristic of the imaging element and a pixel size and a number of pixels of the imaging element,
the optical system specification information comprises an exit pupil diameter and an exit pupil position with respect to the optical system, and
the generation and setting circuit of the body module generates the shading correction information in consideration of an incident angle range of light to each of a plurality of pixels of the imaging element based on the imaging element specification information and the optical system specification information acquired by the acquisition circuit,
the shading correction information comprises an X direction correction information and a Y direction correction information,
the correction circuit comprises an X direction correction table for setting the X direction correction information and a Y direction correction table for setting the Y direction correction information,

the X direction correction table and the Y direction correction table have a plurality of values, in which, a value among the plurality of values increases when an incident angle of light increases. 

Reasons for Allowance
Claims 1, 3-4, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image sensor comprising a body module, and a lens module and an imaging module installed in the body module, wherein the body module comprises:
the shading correction information comprises an X direction correction information and a Y direction correction information,
the correction circuit comprises an X direction correction table for setting the X direction correction information and a Y direction correction table for setting the Y direction correction information,
the X direction correction information is set by multiplying the X direction correction table with a luminance value of pixels in an X coordinate, the Y direction correction information is set by multiplying the Y direction correction table with a luminance value of pixels in a Y coordinate,
the X direction correction table and the Y direction correction table have a plurality of values, in which, a value among the plurality of values increases when an incident angle of light increases, in combination with other claimed elements.
Claims 3-4 are allowed as being dependent from claim 1.

Claims 8-9 are allowed as being dependent from claim 7.
Claim 10 is allowed for the reasons given in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          03/26/2021